DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendment
Claims 1, 4-8, 11-15, and 18-21 were previously pending and subject to a non-final action dated Jun. 13, 2019. In the response filed on Apr. 26, 2021, claims 1, 8, and 16 were amended. Therefore, claims 1, 4-8, 11-15, and 18-21 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed Oct. 22, 2021 regarding claims 1, 4-8, 11-15, and 18-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The rejection is maintained for the following reason below.
Applicant’s argument 1: Applicant respectfully submits that the cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of "generate a list of candidates including the first recognized object of the handwriting recognition or another mode of input." (See Id., paragraph [0091] - Emphasis added). Nowhere in Kay teaches generating a word choice list that includes the result from each of the keyboard 
Examiner Response 1: After reviewing applicant’s arguments and disclosures. The Examiner respectfully disagrees since Koch, Guoping and Kay teaches the limitations recited in claim 1.
Koch teaches: A system for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium storing instructions that, when executed by the processor, cause the processor to: (Koch − [0033] In accordance with some embodiments, a non-transitory computer readable storage medium has stored therein instructions which when executed by an electronic device with a display and a touch-sensitive surface,)
cause display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;)
provide the input to a handwriting recognition system and to a keyboard recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Guoping teaches: accept, at the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 7-8] Fig. 4, shows an input method of the present invention that supports multi-mode automatic switching, and the specific steps are as follows. Step S401-S411. The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
cause recognition of the accepted input as a first recognized object associated with a first probability of recognition by the handwriting recognition system, the first recognized object corresponding to a handwriting type of input; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
cause recognition of the accepted input as a second recognized object associated with a second probability of recognition by the keyboard recognition system, the second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Kay teaches: accept, at the portion of the interface surface, an input comprising different types of input; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0079] A user may provide different types (handwriting and touch input) of tactile input to the virtual keyboard area 510, as described in greater detail herein, in order to indicate his selection of a sequence of characters. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.).)
generate a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.") 
and return at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the probabilities. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Guoping teaches determining if the input received is a handwriting input or a key (touch) in the interface through an intelligent automatic switching algorithm. Kay teaches accepting a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs). Kay further teaches in Fig. 5E, how the user interface may receive an input from a user that comprises different types of tactile input features (key and handwriting) and, in response, displays a word list that is generated using all of the multiple input features in paragraphs 0088-0089. Kay disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. 
Therefore, Koch, Guoping and Kay teaches the amended limitation recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US PGPUB: 20120117506, Filed Date: Mar. 30, 2011 hereinafter "Koch") in view of GUOPING (CN102193736A, Pub: Sep. 21, 2011, hereinafter "Guoping") in further view of Kay et al. (US PGPUB: 20130046544, Filed Date: Oct. 16, 2012, hereinafter “Kay”).
Regarding independent claim 1, Koch teaches: A system for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium storing instructions that, when executed by the processor, cause the processor to: (Koch − [0033] In accordance with some embodiments, a non-transitory computer readable storage medium has stored therein instructions which when executed by an electronic device with a display and a touch-sensitive surface,)
cause display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;)
provide the input to a handwriting recognition system and to a keyboard recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Koch teaches accept, at a single input panel on an interface surface of a computing device, input of two or more types of a plurality of different types of input (Koch – Fig. 5C) and generate, from the input provided to the handwriting recognition Koch − [0264] FIG. 5FF) but does not explicitly teach: accept, the portion of the interface surface, an input comprising different types of input; but does not explicitly teach: accept, at the portion of the interface surface, an input comprising different types of input; cause recognition of the accepted input as a first recognized object associated with a first probability of recognition by the handwriting recognition system, the first recognized object corresponding to a handwriting type of input; cause recognition of the accepted input as a second recognized object associated with a second probability of recognition by the keyboard recognition system, the second recognized object corresponding to a touch typing type of input or a stroke typing type of input;
However, Guoping teaches: accept, at the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 7-8] Fig. 4, shows an input method of the present invention that supports multi-mode automatic switching, and the specific steps are as follows. Step S401-S411. The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
cause recognition of the accepted input as a first recognized object associated with a first probability of recognition by the handwriting recognition system, the first recognized object corresponding to a handwriting type of input; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
cause recognition of the accepted input as a second recognized object associated with a second probability of recognition by the keyboard recognition system, the second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch and Guoping as both inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Koch with the benefit of recognizing keyboard and handwriting input automatically without having the use manually switch between the two input modes. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Koch does not explicitly teach: generate a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; and return at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the probabilities.
However, Kay teaches: accept, at the portion of the interface surface, an input comprising different types of input; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0079] A user may provide different types (handwriting and touch input) of tactile input to the virtual keyboard area 510, as described in greater detail herein, in order to indicate his selection of a sequence of characters. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.).)
generate a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.") 
and return at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the probabilities. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding dependents claim 4, discloses all the features with respect to claim 1 as outlined above
Koch teaches: wherein the different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Koch – [0128] These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch"/multiple finger contacts). In some embodiments, contact/motion module 130 and display controller 156 detect contact on a touchpad.)
Regarding dependents claim 5, discloses all the features with respect to claim 4 as outlined above
Koch teaches: wherein the single-position interactions correspond to positions of the keys (Koch – [0010] The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard;)
and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Koch – [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C.)
Regarding dependents claim 6, discloses all the features with respect to claim 5 as outlined above
Koch teaches does not explicitly teach: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to 
However, Guoping teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding dependents claim 7,
Koch teaches does not explicitly teach: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys.
However, Guoping teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding independent claim 8, Koch teaches: A method for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium for recognizing input under control of the processor, the method comprising: (Koch − [0033] In accordance with some embodiments, a non-transitory computer readable storage medium has stored therein instructions which when executed by an electronic device with a display and a touch-sensitive surface,)
causing display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;)
providing the input to a handwriting recognition system and to a keyboard recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Koch teaches accepting, at a single input panel on an interface surface of a computing device, input of two or more types of a plurality of different types of input (Koch – Fig. 5C) and generate, from the input provided to the handwriting recognition system (Koch − [0264] FIG. 5FF) but does not explicitly teach: accepting, at the portion of the interface surface, an input comprising different types of input; recognizing the 
However, Guoping teaches: accepting, at the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 7-8] Fig. 4, shows an input method of the present invention that supports multi-mode automatic switching, and the specific steps are as follows. Step S401-S411. The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
recognizing the accepted input as a first recognized object associated with a first probability of recognition by the handwriting recognition system, the first recognized object corresponding to a handwriting type of input; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
recognizing the accepted input as a second recognized object associated with a second probability of recognition by the keyboard recognition system, the second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch and Guoping as both inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Koch with the benefit of recognizing keyboard and handwriting input automatically without having the use manually switch between the two input modes. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs. 
Koch does not explicitly teach: generating a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; and returning at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the corresponding probabilities.
However, Kay teaches: accepting, at the portion of the interface surface, an input comprising different types of input; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0079] A user may provide different types (handwriting and touch input) of tactile input to the virtual keyboard area 510, as described in greater detail herein, in order to indicate his selection of a sequence of characters. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.).)
generating a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
and returning at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the corresponding probabilities. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding dependents claim 11,
Koch teaches: wherein the different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Koch – [0128] These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch"/multiple finger contacts). In some embodiments, contact/motion module 130 and display controller 156 detect contact on a touchpad.)
Regarding dependents claim 12, discloses all the features with respect to claim 11 as outlined above
Koch teaches: wherein the single-position interactions correspond to positions of the keys. (Koch – [0010] The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard;)
and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Koch – [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C.)
Regarding dependents claim 13, discloses all the features with respect to claim 12 as outlined above
Koch does not explicitly teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects 
However, Guoping teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding dependents claim 14, discloses all the features with respect to claim 12 as outlined above
Koch does not explicitly teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more 
However, Guoping teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding independent claim 15, Koch teaches: A non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for recognizing input of multiple input types on a computing device, the computing device 
causing display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;)
providing the input to a handwriting recognition system and to a keyboard recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Koch teaches accepting, at a single input panel on an interface surface of a computing device, input of two or more types of a plurality of different types of input (Koch – Fig. 5C) and generate, from the input provided to the handwriting recognition system (Koch − [0264] FIG. 5FF) but does not explicitly teach: accepting, at the portion of the interface surface, an input comprising different types of input; recognizing the accepted input as a first recognized object associated with a first probability of recognition by the handwriting recognition system, the first recognized object 
However, Guoping teaches: accepting, at the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 7-8] Fig. 4, shows an input method of the present invention that supports multi-mode automatic switching, and the specific steps are as follows. Step S401-S411. The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
recognizing the accepted input as a first recognized object associated with a first probability of recognition by the handwriting recognition system, the first recognized object corresponding to a handwriting type of input; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
recognizing the accepted input as a second recognized object associated with a second probability of recognition by the keyboard recognition system, the second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch and Guoping as both inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Koch with the benefit of recognizing keyboard and handwriting input automatically without having the use manually switch between the two input modes. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs. 
Koch does not explicitly teach: generating a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; and returning at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the corresponding probabilities.
However, Kay teaches: accepting, at the portion of the interface surface, an input comprising different types of input; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0079] A user may provide different types (handwriting and touch input) of tactile input to the virtual keyboard area 510, as described in greater detail herein, in order to indicate his selection of a sequence of characters. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.).)
 generating a list of candidates including the first recognized object of the handwriting recognition system and the second recognized object of the keyboard recognition system, the first recognized object and the second recognized object being ranked based on corresponding probabilities; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
and returning at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the corresponding probabilities. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding dependents claim 18,
Koch teaches: wherein the different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Koch – [0128] These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., multitouch”/multiple finger contacts). In some embodiments, contact/motion module 130 and display controller 156 detect contact on a touchpad.)
Regarding dependents claim 19, discloses all the features with respect to claim 18 as outlined above
Koch teaches: wherein the single-position interactions correspond to positions of the keys (Koch – [0010] The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard;)
and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Koch – [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C.)
Regarding dependents claim 20, discloses all the features with respect to claim 19 as outlined above
Koch does not explicitly teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects 
However, Guoping teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the keys, (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding dependents claim 21, discloses all the features with respect to claim 20 as outlined above
Koch does not explicitly teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more 
However, Guoping teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177